Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nearman et al. (US 8,350,788) (hereinafter Nearman) in view of Friebolin (EP 0962911) (refer to English Machine Translation).
Re claim 1: Nearman teaches a LED light display apparatus (10, fig. 6) operable to control light emission in at least one direction (capable of controlling LEDs on and off) comprising: a. a printed circuit board (PCB) (60, fig. 6); b. one or more LED diodes (58a-58nn, fig. 6) connected to the PCB (60); c. one or more blocking elements (26, 28, fig. 6), each one of 

    PNG
    media_image1.png
    639
    434
    media_image1.png
    Greyscale

	However, Nearman fails to teach said blocking element blocks light emitted from an entire surface of said LED diode.
	Friebolin teaches a LED light display apparatus (1, fig. 1) comprising: a printed circuit board (PCB) (5, fig. 1); one or more LED diodes (3, fig. 1) connected to the PCB (5); one or more blocking elements (2, fig. 1), each one of the one or more blocking elements (2) in the LED light display apparatus (1) being position: in sufficient proximity (see fig. 1) to one of the one or 
Therefore, in view of Friebolin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the blocking element of Nearman such that said blocking element blocks light emitted from an entire surface of said LED diode, in order to improve a screening of sunlight and direct light into a desired viewing direction [Friebolin, 0003].

Re claim 2: Nearman teaches three or more viewing regions (viewing region in front of 10, fig. 6) in the area surrounding the LED light display apparatus (area in front of 10, fig. 6), including at least the following: a. a first viewing region (region in front of 58a-58nn, fig. 6) that is in front of the LED light display apparatus (10) and within a range of angles (angles of 28° and 40°, fig. 6) from the front of the LED light display apparatus (see fig. 6) wherein light emission from the LED light display apparatus (10) is visible by a viewer (see fig. 6); b. a second viewing region (second region further to left in front of 58a-58nn, fig. 6) that is within a range of angles (angles of 28° and 40°, fig. 6) from the front of the LED light display apparatus (front of 10) that is farther from the front of LED light display apparatus than the first viewing region (area in front of 58a-58nn, fig. 6), wherein light emission from the LED light display apparatus is diminished (light would be diminished as it reaches further out left, fig. 6); and c. a third viewing region (region in front of second region that is in front of 58a-58nn, fig. 6) that is within a range of angles (angles of 28° and 40°, fig. 6) from the front of the LED light display apparatus (front of 10) that is farther from the front of the LED light display apparatus than the second viewing 

Re claim 3: Nearman is silent about at least one of the one or more blocking elements being horizontally light blocking louvers that block light in at least one horizontal direction.
Friebolin teaches at least one of the one or more blocking elements (2, fig. 1) being horizontally light blocking louvers (light is blocked by 2 horizontally with respect to light emission direction, fig. 1) (see annotated fig. 1 below).

    PNG
    media_image2.png
    383
    556
    media_image2.png
    Greyscale

Therefore, in view of Friebolin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more light blocking elements of Nearman by adjusting the position of the LEDs such that light is blocked in 

Re claim 4: Nearman teaches the one or more blocking elements (22, 26) configured to incorporate a section (38a, 38b, fig. 4) attachable to the PCB (60, fig. 6), and an arm (28, fig. 6) that extends away from the PCB (60) in the same direction (left direction, fig. 6) as the one or more LED diodes (58a-58nn, fig. 6) extend away from the PCB (60), said arm (28, fig. 7) being operable to block the light (shaded region under 28, fig. 7) from at least a portion of the LED diode (58a-58nn, fig. 7) it is proximate to in the direction that the light (light emitted in left direction, fig. 7) is emitted from the LED diode (58a-58nn) towards the arm (28) of the blocking element (26, 28).

Re claim 5: Nearman teaches the arm (28, fig. 6) of the blocking element (26, 28, fig. 6) being any of the following shapes or configurations: flat sided (28 has flat sides, see fig. 6a), semi- circular cupped, or multi-segmented.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nearman et al. (US 8,350,788) in view of Friebolin (EP 0962911) as applied in claims 1 and 4 and further in view of Marquardt et al. (US 2014/0313718) (hereinafter Marquardt).
Re claim 6: Nearman in view of Friebolin fails to teach any of the following elements configured to block light emission from the LED diode that the blocking element is positioned proximate to: a fin, a ridge, and a cup.

Therefore, in view of Marquardt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more light blocking elements of Nearman by adding and positioning a ridge or a cup by the blocking element, in order to restrict light emission at a desired angle and allow customization of light distribution from the LED light display apparatus [Marquardt, Abstract].

Re claim 7: Nearman teaches at least one of the one or more blocking elements (26, 28, fig. 6) being reflection minimization louvers (shading, see Col. 7 lines 43-57) configured to incorporate: a. a light emission blocking arm (28, fig. 6) operable to block light emission from the LED diode (58a-58nn, fig. 6) proximate to the reflection minimization louver (26, 28). 
However, Nearman in view of Friebolin fails to teach a reflection blocking flange angled in relation to the reflection of light emitted from the LED diode to block all or a portion of such reflection.
Marquardt teaches at least one of the one more blocking elements (140, 150, fig. 4) being reflection minimization louvers (150, fig. 4) configured to incorporate: a. a light emission blocking arm (arm between 140 and 120, fig. 4) operable to block light emission from the LED diode (300, fig. 4) proximate to the reflection minimization louver (130); and b. a reflection blocking flange (140, fig. 4) angled in relation to the reflection of light (see fig. 6) emitted from the LED diode (300) to block all or a portion of such reflection (see fig. 6).
.

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 
Regarding applicant's argument that "Nearman does not teach that light from the LEDs is blocked from viewing from the front of a display", the examiner notes that the claim recites "light emitted from the LED light display apparatus is blocked from visibility in at least one direction at a range of angles from the front of the LED light display apparatus in such direction". The claim does not require that "light from the LEDs is blocked from viewing from the front of a display" and examiner notes that the features upon which applicant relies (i.e., "light from the LED is blocked from viewing from the front of a display") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, the examiner notes that the louvers of Nearman would teach the limitation "light from the LEDs is blocked from viewing from the front of a display". The examiner notes 

    PNG
    media_image3.png
    867
    628
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    658
    533
    media_image4.png
    Greyscale

.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lewin et al. (US 5,149,191) and Chen et al. (US 9,903,561) disclose a similar light blocking display.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/            Primary Examiner, Art Unit 2875